Dwyer, J.
¶38 (concurring and dissenting) — I concur with the majority’s resolution of the issues presented herein — save one. I believe that the trial court erred by refusing to instruct the jury that special consideration should be given to the opinion of a treating physician. This decision both contravened our Supreme Court’s precedent and created a disparity between the law applied by the Board of Industrial Insurance Appeals (BIIA) and the law applied by the superior court fact finder. Additionally, such decisions may ultimately lead to additional financial bur*246dens on the funds from which claimants are compensated. Accordingly, from that limited section of the majority opinion, I dissent.
I
¶39 Because our Supreme Court has made clear that, in a workers’ compensation case, the state of the law is that the opinion of a treating physician is entitled to special consideration by the trier of fact, the trial court erred by refusing to so instruct the jury.
¶40 “Instructions are sufficient if they permit a party to argue his or her theory of the case, are not misleading, and, when read as a whole, properly inform the jury on the applicable law.” Sintra, Inc. v. City of Seattle, 131 Wn.2d 640, 662, 935 P.2d 555 (1997) (emphasis added). I agree with the majority that the instructions given permitted Patrick McManus to argue his theory “that Dr. Won, as his treating physician, was better qualified to render an opinion on the etiology of his injury than the Departmentf of Labor and Industries]’s witnesses.” Majority at 241. However, the jury was not informed of the “long-standing rule of law in workers’ compensation cases that special consideration should be given to the opinion of a claimant’s attending physician.” Hamilton v. Dep’t of Labor & Indus., 111 Wn.2d 569, 571, 761 P.2d 618 (1988).
¶41 Hamilton concerned an instruction, similar to the one herein proposed, that provided, “ ‘In cases under the Industrial Insurance Act of the State of Washington, special consideration should be given to the opinion of the plaintiff’s attending physician.’ ” 111 Wn.2d at 570. Reviewing prior case law, our Supreme Court concluded that the instruction “reflect [ed] binding precedent in this state and correctly stated the law.” Hamilton, 111 Wn.2d at 572; accord Chalmers v. Dep’t of Labor & Indus., 72 Wn.2d 595, 599, 434 P.2d 720 (1967) (“It is settled in this state that, in this type of cases, special consideration should be given to *247the opinion of the attending physician.”); Groff v. Dep’t of Labor & Indus., 65 Wn.2d 35, 45, 395 P.2d 633 (1964) (“[W]e have, in several cases, emphasized the fact that special consideration should be given to the opinion of the attending physician.”).
¶42 Because the instruction stated a clear “rule of law,” the Hamilton court held, “it [was] appropriate that the jury be informed of this by the instructions of the court.” 111 Wn.2d at 572. “To refuse to do so,” the court explained, “would convert the rule of law into no more than the opinion of the claimant’s attorney” Hamilton, 111 Wn.2d at 572 (emphasis added). The difference between the law, as explained by the court, and the argument of counsel is key.
¶43 As juries are instructed, instructions from the court carry a far greater legal and practical significance than do the arguments of counsel. Juries may choose whether to accept or reject an argument of counsel.6 By contrast, juries may not choose whether to follow the law — they are required to do so.7
¶44 The majority’s conclusion that the proposed instruction was not necessary relies, in part, on Boeing Co. v. Harker-Lott, 93 Wn. App. 181, 968 P.2d 14 (1998). In Boeing, this court held that an instruction comparable to the one at issue in Hamilton was not required because, it opined, “the Hamilton court did not hold that an instruction to that effect was mandatory.” 93 Wn. App. at 186 (emphasis added). But this is a matter of semantics. Regardless of whether the Hamilton court’s prohibition against converting the applicable rule of law “into no more than the opinion of the claim*248ant’s attorney,” is denominated a holding or something else, it binds all lower courts:
[F]ew opinions address the ground that later opinions deem sufficient to reach a different result. If a court of appeals could disregard a decision of the Supreme Court by identifying, and accepting, one or another contention not expressly addressed by the Justices, the Court’s decisions could be circumvented with ease. They would bind only judges too dim-witted to come up with a novel argument.
Nat’l Rifle Ass’n of Am. v. City of Chicago, 567 F.3d 856, 857-58 (7th Cir. 2009), rev’d on other grounds sub nom. McDonald v. City of Chicago, 561 U.S. 742, 130 S. Ct. 3020, 177 L. Ed. 2d 894 (2010).
¶45 Moreover, the Boeing court reasoned that the proposed instruction was unnecessary because the claimant’s counsel could argue the claimant’s theory of the case — that the opinions of the attending physician were entitled to special consideration — under the instructions given. See 93 Wn. App. at 186-87. But this reasoning directly contravened the Hamilton court’s assertion that such a view “would convert the rule of law into no more than the opinion of the claimant’s attorney.” Ill Wn.2d at 572. Because these two contrasting views cannot be reconciled, the view of our Supreme Court must prevail.
¶46 “Once [our Supreme Court] has decided an issue of state law, that interpretation is binding until [the court] overrule^] it.” Hamilton, 111 Wn.2d at 571. Both the majority and the trial court stray from proper adherence to applicable Supreme Court precedent by determining that the instructions given in this case were sufficient because the claimant’s attorney was permitted to argue a rule of law to the jury, in the absence of an instruction on that law by the trial judge.
II
¶47 In addition, the trial court’s decision not to instruct the jury regarding the rule that special consideration *249should be given to the opinion of a treating physician created a disparity between the law applied by the BIIA and that applied by the jury.
¶48 The Industrial Insurance Act (Title 51 RCW) appeals process is structured such that, between the decision of the BIIA and the superior court decision, the only thing intended to change is the identity of the fact finder. The jury’s charge in a workers’ compensation case is “to determine whether [the presumption that the findings and decision of the BIIA are correct] is rebuttable by the evidence.” Jury Instr. 5. This determination must be made only on the record before the BIIA. Thus, as the jury herein was instructed, “The law requires that this case be tried solely on the evidence and testimony that was offered before the [BIIA].” Jury Instr. 2.
¶49 Barring an intervening departure from precedent, the law applied to the record must also remain the same. However, unlike the members of the BIIA, the lay jurors must be instructed by the trial judge on the applicable law, with which the jurors are, in all likelihood, entirely unfamiliar. Thus, if the superior court’s instructions do not, as herein requested, include the “long-standing” rule of law that special consideration should be given to the opinion of a treating physician, there is no assurance that the law applied by the two decision-makers (the BIIA and the jury) was the same. This is contrary to the careful design of the legislature.
Ill
¶50 Finally, if trial court decisions of this type become widespread, claimants will be incentivized to seek additional (and, at this time, unnecessary) medical opinions, which may lead to increased financial strain on the funds from which claimants are compensated.
¶51 The rule that special consideration should be given to the opinion of a treating physician works, in part, to *250correct a potential imbalance between the expert witnesses whose testimony is offered by claimants, often primary care physicians and other general practitioners, and the expert witnesses offered by self-insured employers, often specialists with noted and impressive certifications. Without the rule here at issue, claimants may be incentivized to seek additional medical advice or treatment as a litigation strategy, thus burdening the funds. By obtaining a second opinion — from a physician with a “fancier” curriculum vitae — a claimant may hope to strike a balance between the number and credentials of the expert witnesses offered by each side. This is a potential “real world” impact of decisions such as that we make today. We can avoid such unintended consequences by the simple expedient of requiring that the law — as declared by our Supreme Court — be adhered to.
Review granted at 184 Wn.2d 1018 (2015).

 Thus, the jury herein was instructed, “[I]t is important for you to remember that the lawyers’ remarks, statements, and arguments are not evidence. You should disregard any remark, statement, or argument that is not supported by the evidence or the law as I have explained it to you” Jury Instr. 1 (emphasis added).


 Again, as the jury herein was instructed, “It... is your duty to accept the law as [the court] explain[s] it to you, regardless of what you personally believe the law is or what you personally think it should be. You must apply the law that [the court] give[s] you.” Jury Instr. 1.